 C()I.MBIA TRANSIT (ORP.Columbia Transit Corporation, a Division of ARASenrvices, Inc. and Full Time Drivers' AssociationAmalgamated Transit Union, ocal 1580 and FullTime Drivers' Association. Cases 18 -CA 5991 and18-CB-922November 19. 1979DECISION AND ORDERBY CHAIRMAN FANNING ANt) MIAFIRFRS JNKINSAND) MURPIHYOn August 21, 1979, Administrative Law Judge Jo-sephine H. Klein issued the attached D)ecision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, Respondent FEm-ployer filed an answering brief, and RespondentUnion filed a brief in support of the AdministrativeLaw Judge's Conclusions of Law and recommendedOrder.Pursuant to the provisions of Section 3(b) of' theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, anidconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National l.abor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.DECISIONJOSEPtIINE H. KLEIN, Administrative Law Judge: Pursu-ant to charges filed on September 22, 1978,' and amendedon February 12, 1979, by Daniel Juntune,' as president ofFull Time Drivers' Association, a labor organization, a con-solidated complaint was issued on February 22, 1979,against Columbia Transit Corporation. a Division of ARAServices, Inc. (Respondent Employer), and AmalgamatedTransit Union, Local 1580 (the Union or ATJ), on Febru-ary 22, 1979.Unless otherwise specified, all dates herein are in 1978.2 The complaint and subsequent documents list "Daniel Juniune, an indi-vidual" as the Charging Party. However. the charges reseal that in filing thecharges he was acting in his capacity as president of the Full Time Drisers'Association. which the Board has previously found to he a labor organiza-tion Columhia Traunit (Cororporaon. 237 NI.RB 1196 (1978).Thce complaint arises out of the threat of discharge ofseven eplo ces and the actual discharge of five on Sep-temhber 22 under a valid union-security clause in the collec-tive-bargaining agreement hetween Respondents. The com-plaint alleges that the :nimon threatened the discharges andhad them efectuated without meeting its fiduciar' obliga-tion to notify the employees fully concerning their obliga-tions and to afford them a reasonable opportunity to meetthose obligations. Respondent (ompany is accused ofthreatening and effectuating the discharges when it had rea-son to believe that the Uinion had not met its fiduciary dutNof' full5inliorming the employees.Upon due notice, a hearing was held before me in Min-neapolis. Minnesota. on April 17 and 18. 1979. All partieswere represented and were afforded full opportunity to pre-sent oral and written evidence and to examine and cross-examine witnesses. The parties presented short oral argu-ments and post-trial briefs have been filed on behalft of theGeneral Counsel. Respondent Union, and Respondent Em-ployer. Upon the whole record, careful observation of' thewitnesses. and consideration of the briefs. I make the fol-lowing:INI)IN\(iS ol, :1 1-1. P'R:I Nli\ARY tINI)IN(SA. Respondent Employer, a Minnesota corporation withits principal office and place of business in St. Paul. Minne-sota. is engaged in the operation of a local passenger trans-portation system. During the year 1978. it representativeperiod, Respondent Employer, in the course and conduct ofits business operations, derived gross revenues in excess of$250,00). Respondent Employer is now, and hits been atall times material herein. an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.4B. Respondent Unlion is a labor organization within themeaning of Section 2(5) of the Act.C. Full Time Drivers' Association is a labor organizationwithin the meaning of Section 2(5) of the Act.Respondent's major operatlon is the busing of public schxul students. Inaddition, it transports students of private schools and performs some charterbus operations. On March 3 1976, ATU filed a representation petition withthe State of Minnesota Bureau of Mediation Services. On May 18. 1977,after hearing and an election, the bureau certified the Union as the represent-ative of "all school husdrivers and yard workers ..who are engaged inproviding schxool district-related bus services." On March 29, 1976. Respon-dent Employer had filed a representation petition with the National LaborRelations Board (Case 18-RM 956). On November 8 1976. the Board heldthat it had jurisdiction only over the Company's employees engaged in non-school-distnct transportation, amounting to about 4 percent of RespondentCompany's business. The Board directed an election in a unit defined as:"All school bus drivers and yards workers employed by the Employer at[namedl school bus terminals who are engaged in providing nonschool dis-trict-related bus services." Columbia Transit Corporation. 226 NLRB 812(1976} The Board denied the Employer's subsequent motion to reopen therecord for further proceedings. 231 NLRB 510 (1977).In his post-trial brief the General Counsel apparently contends that, onthe basis of National Transportraion Service, Inc., 240 NLRB 565 (1979), andWe Transport. Inc and Towne Bra Corp. 240 Nl.RB 755 (1979), Boardjurisdiction should now be asserted over all of Respondent Employer's op-erations. However, the scope of the bargaining unit has not been properlyput in issue in the present proceeding Accordingly, to the extent that it maybe material In this case. I deem myself bound hby the Board's prior jurisdic-tional finding and unit definition4 National Labor Relations Act, as amended. 29 U S.C. Sec 151 e seq.246 NLRB No. 79483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. IHI: AL.I.EtGLD UNIFAIR .ABOR P'RA(I'I(ESA. Background and and ChronologyvRespondent employs some 500 to 600 busdrivers andyard workers. Of the drivers, some 7 to 20 have been full-time employees, the remainder being part time. In June1974, Respondent Employer and the Full Time Drivers'Association executed a collective-bargaining agreement ef-fective September 3, 1974, through September 4. 1977.'When that agreement was executed, the Employer was anindependent corporation owned by local individuals.6How-ever, in the fall of 1975. the Company was acquired byARA Services, Inc. Present management asserts that whenit acquired Respondent Company it was not informed ofthe existence of a collective-bargaining agreement with theAssociation. However, it maintained the established termsand conditions of the full-time drivers, employment.The contract provided that full-time drivers were to beselected from part-time drivers on the basis of specifiedqualifications. Among the qualifications of full-time driverswas the ability to operate all the equipment. Among thebenefits provided for the full-time drivers were the follow-ing:(1) Guaranteed 45- or 60-hour week during school ses-sions and 40 hours during nonschool periods: (2) six paidholidays; (3) uniform allowances of up to $75 a year; (4) 1day of sick leave per month, accruable to a maximum of 12days; (5) hospitalization insurance for which the Companywas to pay 20 percent of the premium the first year, increas-ing 20 percent a year until, as of the fifth year, the Com-pany would pay the entire premium; and (6) I week's vaca-tion after I year, 2 weeks after 2 years, 3 weeks after 5years, and 4 weeks after 20 years. The wages as of Septem-ber 3, 1974, were $4.25 an hour with annual cost-of-livingincreases thereafter. At the time here involved, the full-timedrivers were receiving $5.12 per hour.Kenneth J. Rutz, Columbia's division manager at thetime involved, and the only employer representative whotestified, readily acknowledged that the benefits previouslyenjoyed by the full-time drivers were substantially betterthan those provided in the ATU contract. There was nocontradiction of Juntune's testimony that the full-time driv-ers' special benefits were worth some $2,000 per year peremployee. It has never been suggested that RespondentEmployer is unable or unwilling to continue such specialbenefits.Around the beginning of 1976, Respondent Union con-ducted an organizing campaign among the part-time driv-ers.7As a result of that campaign, the Minnesota Bureau ofMediation, on May 18, 1977, certified Respondent Unionas the representative of all the Company's drivers and yard-men engaged in school district transportation. Meanwhile,on November 8, 1976, in response to the Employer's peti-tion of March 29, 1976, the Board took jurisdiction over allof Respondent's busdrivers and yard workers "engaged inproviding nonschool district-related services," whichIt is not clear whether there were any earlier agreements.s Although it appears that no representative of the Company signed theagreement, it is undisputed that its terms were complied with.' The yard workers are not involved in this case. The record contains noevidence concerning them.amounted to about 4 percent of the Company's operations.8The Board directed an election, but it was never held be-cause Respondents executed a collective-bargaining agree-ment on March 24, 1978, whereupon the Employer's peti-tion was withdrawn on May 30, with Board approval.On November 11. 1977, after the Board had assumedjurisdiction and the Company's petition was still pendingan election, the Full Time Drivers' Association filed a peti-tion in effect seeking severance of the full-time drivers9fromthe "all drivers and yard workers" unit (Case 18 RC-11627). On August 25, 1978. after Respondents had ex-ecuted their contract and the Company's petition had beenwithdrawn, the Board dismissed the Association's petitionas untimely, without reaching the substantive issue of'whether past practices warranted placing the full-time driv-ers in a separate bargaining unit. (Cohrnmbia Transit Corpora-tion, 237 NLRB 1196 (1978).The ATU contract covers all drivers, with no provisionfor distinction between full-time and part-time drivers. Itcontains a valid union-security clause reading, in pertinentpart: "The Company agrees to discharge, upon receivingfourteen (14) days' written notice, signed by the Finan-cial Secretary-of the Union, any employee with respectto whom such notice may state that such employee isnot a member in good standing of the Union. Goodstanding refers only to the refusal to pay dues and fees.It also contains a dues-checkoff provision reading:The Company agrees to deduct monthly from thewages of each employee who is a member of the Unionsuch initiation fees and dues as shall be required by theUnion and authorized in writing by the employee inthe form, a copy of which is annexed to this agreement.Under Respondents' collective-bargaining agreement, thefull-time drivers would receive a 10-cent-per-hour wage in-crease during the first year. Over the 3-year period of thecontract, they were scheduled to receive 48 cents per hour,"while the part-time employees would receive increases ofaround $1 or more per hour. More important, however, isthe fact that the contract makes no provision for the valu-s Respondent Employer had sought, unsuccessfully. to block the State Bu-reau's action, at least until the Federal Board had acted. The Federal Boarddeclined to be a party in that litigation. Columbia Transit Corp. v. Jones, 572F.2d 168 (8th Cir. 1972).9 There were 10 full-time drivers at that point.'° The basic provision reads:The Company agrees that all employees covered by this Agreementmust be members in good standing of the Union and shall, as a condi-tion of continued employment be required to become members of theUnion on or after the 30th day of employment or the effectiie date ofthis Agreement, whichever is later. All employees who are members ofthe Union at the time of execution of this Agreement or who becomemembers of the Union at any time subsequent thereto shall remainmembers of the Union dunng the term of this Agreement. The Unionagrees that all such employees will be accepted into membership on thesame terms and conditions generally applicable to other members.I reject the General Counsel's characterization of the contractual provisionas "ambiguous and deceptive."" While not referred to as such, the full-time drivers were the only em-ployees then receiving the $5.12-per-hour wage rate scheduled for theseminimum increases.484 COLUMBIA TRANSIT CORP.able fringe benefits previously enjoyed by the full-time driv-ers, as summarized above.On March 10, 1978. while the Association's petition wasstill pending before the Board, Juntune, the Association'spresident, wrote to Respondent Company that the full-timeemployees objected to being included in the same senioritylist with part-time employees and believed "it is totally im-proper that we be treated as a part of that unit." Then, onApril 3, 1978, after Respondents' contract was executedand made available to the employees, Juntune again wroteto the Company. saying that the full-time drivers were notparties to the ATU contract and did not want the 10-cent-per-hour raise provided for them therein. Juntune requestedthat the Company's payroll department be directed not toput that increase into effect. The Company apparently com-plied with that request.On May 15 Respondent Union filed a grievance, com-plaining because the 10 full-time drivers then employed hadnot been required to join the Union in accordance with theunion-security clause of the contract. The Union also ob-jected to the fact that the full-time drivers were still receiv-ing benefits not available to part-time drivers. And thegrievance further complained that the full-time drivers were"being paid $5.12 per hour instead of $5.22 per hour asstipulated in the contract." The Union demanded that theEmployer refrain from any conduct "that tends to identify[full-time drivers] as a separate and distinct group of em-ployees from the others covered by the agreement." Thefinal paragraph of the grievance read:The Union agrees that full compliance with these re-quests may not at this time be legally permissible forthe Company. The Union requests that the Companycomply as soon as matters bearing on this issue areresolved by the appropriate governmental agency insuch a fashion as to make compliance permissible.On September 14. 1978. after the Board had dismissed theAssociation's petition, in a letter to Donald D. Mort, theCompany's president, the ATU renewed and somewhat en-larged its grievance. The Union there demanded that allbenefits, privileges, or advantages being enjoyed by the full-time employees be discontinued forthwith. It also de-manded that the full-time employees be paid at contractrate, i.e., 10 cents an hour more than they had been receiv-ing.On September 22 there were seven full-time drivers. Twoof the seven chose to join the Union and come under theATU contract; the remaining five were discharged.B. The DischargesWithin 2 weeks after the contract was executed, theUnion placed a stack of them on a table in the drivers'rooms, where they were available for any driver to take one.Juntune testified that he took a copy and at least glancedthrough it. Apparently other full-time drivers also took cop-ies.Early in April 1978, shortly after the agreement had beenexecuted, Peter Calhoun, president and business agent ofATU. indicated to Rutz that Calhoun would like to talk tothe full-time employees. A meeting was held on or aboutApril 6, attended by Calhoun. Glad Olinger (a member ofthe Union's executive board). Juntune. Henry F. Gebhardt.and Donald B. Bjorkman," both full-time drivers. At thatmeeting, Calhoun invited the full-time drivers to join theUnion. Juntune testified that, when asked what the effect ofjoining the Union would be. Calhoun replied "that the full-time drivers had had it so good for so long it was time for[them] to suffer a little bit now, and that [they] would haveto get no more than the benefits that were in their con-tract." Calhoun's version is not substantially different. Hetestified:Well, we, of course, mentioned the fact that we had acontract which had a security clause in it, and that itwas our position that that covered full-time drivers aswell as everybody else. and that we were intending toenforce that part of it. I said, "But in view of the factthat there is this petition pending that you have withthe NLRB." I said, "We don't want to do anythingimproper or to take some action against you like thatwhen the petition is pending that could materially af-fect their situation regarding the security clause." Isaid, "If and when your petition is dismissed, make nomistake about the fact that, at that time, we will insistthat you become members and comply with all theterms of the contract."Calhoun further testified:I acknowledged the fact that it could possibly be ahardship for them or they would be getting less com-pensation under the terms of the contract than theyhad been getting. But I also said that I wasn't inter-ested in seeing any of them take a pas cut.I think I indicated that we did the best we could on thecontract and we would have liked to have been able tohave everybody get the kind of benefits that they wereenjoying, but that this whole full-time drivers situationwas, in my view as I explained to them. was a holdoverfrom the previous ownership whose forte was not ex-actly harmonious labor relations, that things hadchanged and we had a contract and that the situationwhere a few selected employees, whose duties and re-sponsibilities were essentially the same as all the oth-ers, were not just going to keep on getting the kind ofbenefits and wages that would totally bankrupt theCompany if they had to give them to everybody.He then emphasized the point, saying that "if the companycouldn't afford to pay those kind of benefits to everybody,that the few people who had been singled out for that kindof treatment shouldn't receive it either." There has neverbeen any suggestion that Respondent Employer ever said itwas either unable or unwilling to continue the full-timedrivers' benefits. On the contrary, as set forth hereafter,Mort, Respondent's president, said he was trying to negoti-ate with Respondent Union for a continuation of the bene-fits for current full-time drivers."Calhoun also testified that at the April 6 meeting, full-time driver Gebhardt said: "I'm not going to pay $25 just to" Bjorkman quit the Company's employ before the discharges, which wereeffectuated on September 22.13 Manifestly benefits such as employee-paid health insurance, paid holi-days and vacations, and guaranteed hours of work would have a differentand greater economic effect when applied to part-time workers.485 D)ECISIONS OF NAT-I()NAL. L.ABOR RATIONS BOARDlose all my benefits." Calhoun understood the reference tobe to the Union's $25 initiation fee. Calhoun replied that hethought some day Gebhardt was going to have to decidewhether to pay the $25 or not. According to Calhoun. Geb-hardt's rejoinder was: "Well, the day that I have to joinyour union just to keep working here, that's the day that Iwill be gone.""On April 21 and May 4 the Union distributed flyers, en-titled "Union Update." They were handed to employeesentering or leaving the premises and stacks were left in thedrivers' rooms. Employee testimony confirms that such fly-ers were widely distributed and readily available. The April21 "Update," concerned with the newly executed contract.said, in part:UNION SHOP AND ('H'CKO()FFThe contract also establishes a "closed shop" or"Union shop" at Columbia. This means that all driversand yard workers employed by the Company mustmaintain good standing in the Union by the paymentof monthly dues and, if applicable, the initiation fee.The initiation fee of $25.00 is required from any newemployees and from those who were on the payroll butnot members as of March 24, the effective date of thecontract. Monthly dues, approved by the membershipalong with the initiation fee at the April business meet-ing, are $7.00 for anyone averaging less than fourhours a day and $9.00 for anyone averaging four ormore hours a day.The easiest way to take care of your dues obligation isto sign a Check-Off Authorization Card, which autho-rizes the Company to deduct your dues and fee fromyour paycheck and transmit them to the Union. Unionofficers will be in each drivers' room during the nextfew days for this purpose, and if you have not alreadydone so, we encourage you to sign a Check-Off Card assoon as possible.In a section entitled "Check-Off Cards," the Union's "Up-date" of May 4 said, inter alia: "April dues are still beingcollected by hand. If you owe dues for April or previousmonths, they should be paid to a Union officer or broughtto the May business meeting."Although, as noted above, ATU filed a grievance in May1978, it was not in contact with any full-time drivers be-tween the meeting early in April and September 6. On thelatter date, Calhoun handed dues checkoff cards to full-timeemployees Juntune, Turnquist, Walter Wdowychyn. andRichard Leibold. In handing the cards to the men, Calhounsaid something to the effect that he thought they neededthem. He offered no explanation and none was requested.Apparently all four men returned the cards, unsigned, toCalhoun on the spot. Calhoun testified that he attachedunion checkoff cards to the timesheets of full-time driversGebhardt, George Wdowychyn, and Nordeen. The seven14 It is interesting that. as the General Counsel observes, Calhoun revealedthat he had unsuccessfully applied for promotion to a full-time driver's posi-tion. He was unsuccessful, apparently because, inter alia, he was not quali-fied to operate all of the Company's equipment.persons named were the only full-time drivers then in Re-spondent's employ. There was no subsequent direct com-munication between ATU representatives and any of thefull-time drivers.On September 8 and 12, Respondent Union gave the('ompany requests for the termination of the seven driversfor their failure to become members in good standing of theATU. Each termination request asked for the discharge ofthe employee "within fourteen (14) days of the date" of therequest "barring notice to the contrary within that time."Attached to the termination requests were checkoff authori-/;ation cards.On Mort's initiative, he and Rutz met with full-time driv-ers Juntune, Gebhardt, and Turnquist on September 8.'5According to Gebhardt. Mort "said that certainly he wasnot going to bargain with seven men and put seven men ina position of being able to close the company down." How-ever, according to Gebhardt, Mort told the full-time driversthat they "shouldn't be concerned" since Mort was at-tempting to negotiate with ATU "to determine whether ornot they could put [the full-time drivers] into the union on adifferent basis." Mort indicated that he was going to try tonegotiate with the Union "nationally" because Calhounwas too personally involved. According to Gebhardt, Mortadvised a "wait-and-see" course by the full-time drivers.Even after the Board's dismissal of the Association's peti-tion, Mort said that "the terms of the contract were still upin the air." Gebhardt testified that he relied on Mort's reas-suring statements. Juntune corroborated Gebhardt's testi-mony. Juntune further testified that as late as the morningof September 22. the date of the discharges, Rutz "said thatthey were still attempting to make some arrangement bywhich [the full-time drivers] could keep [their] benefits andnot to worry about how things were going. They were stillworking on it." Full-time driver Turnquist also testified thatin the meeting on September 8, Mort told the full-time driv-ers "not to worry," since the Company "was trying to pro-tect [them] in whatever way he could." Mort said that, ifnecessary, he would try to "grandfather" the full-time driv-ers into the bargaining unit with all their existing benefits.Mort did not testify and the employee testimony concern-ing his reassuring statements was essentially uncontradictedand is credited.Calhoun testified that after the Board dismissed the Asso-ciation's petition for severance, he spoke to company repre-sentatives and said that enforcement of the union-securityclause as to the full-time drivers was then in order.'6Ac-cording to Calhoun, the company representatives suggestedfiling with the Minnesota Mediation Services "a unit clarifi-cation petition." Calhoun replied that he had "beenthrough enough litigation here and it is fairly clearcut thatsince their petition was dismissed, they will have to be inour unit." However. around September 18 or 19 Calhoundid speak informally with Kenneth Tri, a state mediator.Calhoun testified that Tri said:You have got a good case as far as the security is con-cerned, but you would have a hard time convincing ani Gehhardt erroneously dated this meeting as sometime in August. It mayhe a fair inference that the meeting was a reaction to the 14-day terminationrequests made by the Union on September 8i The transcript of record is hereby corrected to change "not" to "now"on p 249,1. 2.486 COI.liMBIA TRANSIT CORP.arbitrator that he can't exceed the contract. that theCompany can't exceed the terms and provisions of thecontract if they want to. 'There is nothing you can do tostop that.Calhoun testified that, in view of this opinion, he calledRutz "and said that [the Union'sl position was modifiedand that this matter of eliminating all their other benefitsand everything was open, wasn't as firmly set as indicatedin [Calhoun's] letter" of September 14. So far as appears.this turn of' events was not communicated to the full-timedrivers. Nor does it appear that there have been any furthernegotiations between Respondents.On September 14, in a letter to Mort, Calhoun restatedthe substance of the Union's grievance of May 15 and de-manded immediate action, which the Union contended wasnow permissible. A copy of Calhoun's letter was sent toJames C. O'Neill, Esq., the Association's counsel.'Full-time driver Kermit Nordeen testified that he hadreceived the Union's "Updates" and thus knew the fact.although his knowledge of the Union's fees and dues wasnot precise. About 2 weeks in advance he learned that Sep-tember 22 was to be his termination date. By September 22he had decided to join the Union and had so informed hisfellow full-time drivers. When he was called to the office onSeptember 22, he told Rutz that he had never received acheckoff card and Rutz then produced one, which Nordeensigned. In each of the 2 ensuing months. $14 was deductedfrom his pay and thereafter the deduction was $9 permonths" There is no evidence that any retroactive dues'payments were withheld.Richard Leibold was also called to Rutz' office on Sep-tember 22. In the course of his discussion with Rutz, I.ei-bold left to telephone attorney O'Neill, who was his per-sonal counsel as well as the Association's. After speaking toO'Neill, Leibold said he would join the Union, but wouldnot sign a checkoff card. He has since paid his initiation feeand dues directly to the Union in cash. He is still employedby Columbia.The five remaining full-time drivers declined to join theUnion, despite Rutz' apparent advice or request that theydo so. Their testimony establishes that the reason for theirconduct was the loss of benefits under the ATU contract.Juntune testified that he spoke to Rutz at least threetimes on September 22. Early in the morning, Rutz said theCompany was attempting "to make some arrangement bywhich [the full-time drivers] could keep [their] benefits andnot to worry." (Rutz denied that he told any of them "notto worry.") At or about I or 1:30 p.m.. Rutz said that Jun-tune would have to join the Union that day or be dis-charged. He was terminated at the end of the day. Juntuneconceded that he knew of the collective-bargaining agree-ment and knew the amount of the Union's initiation fee anddues. He acknowledged that his refusal to join the Unionwas "substantially" occasioned by the loss of some $2,000annually. He maintained, however, that no union represent-1 O'Neill signed the Association's petition fr severance on November I .1977 (Case 18-RC 11627). At the present hearing it was stipulated that he isthe Association's counsel, but he did not appear at the hearing.a It appears probable that the testimony in this regard was inaccurate.since the figures stated would not provide $25 fior the initiation fee in adih-lion to $9 per month for dues.ative had ever informed him of his obligations under theunion-security clause.Gebhardt testified that in casual conversation, appar-entlv around the middle of Septemberl Rutz asked whereGehhardt stood on the union matter and then said: "Youknow you are going to have to join it sooner or later." Inreply, Gebhardt said "that nobody had notified [himl inwriting or verbally or any other way that he] was going tohave to join it." When he was called to the office on Sep-tember 22. (Gebhardt asked "what would become of [his]benefits," if he were to join the Union. Rutz replied that thefull-time drivers' accrued vacation rights would remain ineffect until the end of September and their health insurancewould continue until the end of the year: however, all otherbenefits would terminate immediately." Thereupon Geb-hardt "told [Rutz] that was not satisfactory so [Rutz] wouldhave to do whatever he had to do." Rutz then produced atermination notice, effective immediately.Walter Wdowychyn testified that, around September 20.he was called to Rutz' office. Rutz referred to the fact thatWdowchyn was soon to return to school, but W'dowychynsaid that his plans were not definite. Rutz said that Respon-dent's lawyer was "working on" the situation, but Wdowyc-hyn said he doubted that any solution could be foundwithin 2 days. Wdowychyn did not take or sign the checkoffauthorization that Rutz produced. Wdowychyn had al-ready learned "through general knowledge that if you'renot a union member, you don't work" and on September20, Rutz said Wdowychyn would be discharged on Septem-ber 22 if he did not join. On September 22, Wdowychynwas again called into the office, where Rutz said that unlessWdowychyn "joined the union [he] would be terminated."Wdowychyn testified that he did not ask what "joining" theUnion meant, but said he would not join "[blecause [he]would not get [his] benefits, that the union would not guar-antee the same benefits [he] had prior to [his] discharge."Wdowychyn testified that he had seen the ATU contractsometime in May and knew that the initiation fee was $25and monthly dues were $9. but no union representative hadinformed him personally of the union-security clause or theemployees' financial obligations thereunder.George Wdowychyn testified that on September 22 hewas called to the office, where Rutz said: "You have to jointhe union or you have to resign.... Or you have to bedischarged." Wdowychyn asked whether his pay and bene-fits would remain as they were if he joined the Union.When Rutz answered in the negative, Wdowychyn said hewould not sign the checkoff card Rutz had offered him.2'Wdowychyn denied that Rutz informed him that he couldstay on without joining the Union until September 26. Inany event, he chose to be terminated with the rest, on Sep-tember 22.Wdowychyn testified that he had heard that some part-time drivers had been discharged for not joining the Union,but no union representative had given him any informa-tion it was Rutz who informed him, on September 22, thatthe union dues were $9 per month. Wdowychyn furtheri0 Presumably after Rutz had received the Utnion's 14-day termination no-tices.20 Turnquisl also testified to a similar statement by Rutz.21 I.ke Nordeen. George Wdowych,n denied ever having received acheckliff card attached to his timeslip487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that, upon learning that he would not retain hisbenefits if he joined the Union, he said: "If nothing, then Idon't want it," and Rutz replied: "If not, then you have thetermination."Respondent Union introduced evidence that 14-day ter-mination notices were given in May to the Employer cover-ing eight part-time drivers. It appears, however, that noneof them were actually discharged for nonpayment of uniondues or fees before the end of the school year, when theywere laid off for lack of work. They were all later recalled,on various dates between September 11, 1978, and January8, 1979. Upon returning to work for Respondent Employer,these part-time employees joined the Union.Respondent Union also introduced into evidence thenames of I part-time drivers who had enrolled as unionmembers on various dates between October , 1977, andDecember 1, 1978, but had not executed checkoff authori-zations. Five of those drivers had "withdrawn" from theUnion before the present hearing.C. Discussion and ConclusionsI. The UnionIt is true, as the General Counsel argues, that numerousBoard decisions have established that, before a union maylawfully demand the discharge of any employee pursuant toa valid union-security clause, it must fully and clearly in-form the employee of the existence of the clause and theeffect of the employee's failure to join the union or at leastpay required fees and dues, and the amount of the fees anddues payable, including the method of computation and theperiod covered thereby. Philadelphia Sheraton Corp.. 136NLRB 888 (1962), enfd. sub nom. N.L.R.B. v. Hotel, Moteland Club Employees Union, Local 568, 320 F.2d 254 (3d Cir.1963); Teamsters Local Union No. 122 (August A. Busch &Co. of Mass. Inc.), 203 NLRB 1041 (1973); Construction andBuilding Material Teamsters Local No. 291, affiliated withthe International Brotherhood of Teamsters, Chauffeurs.Warehousemen and Helpers of America (Kaiser Industries),236 NLRB 1100 (1978); Granite City Steel Company, 169NLRB 1009, 1011 (1968); Conductron Corporation, a subsid-iary of McDonnell Douglas Corporation, 183 NLRB 419(1970); Rocket and Guided Missile Lodge 946, InternationalAssociation of Machinists and Aerospace Workers, AFLCIO (Aerojet-General Corporation), 186 NLRB 561 (1970);H. C. Macaulay Foundry Company, 223 NLRB 815 (1976):Jo-Jo Management Corp., d/b/la Gloria's Manor Home forAdults, 225 NLRB 815 (1976). The General Counsel alsocorrectly states that, after providing the requisite informa-tion, the Union must give the employee a reasonable timewithin which to meet his obligations before his dischargecan be requested for nonpayment of union dues and fees.Kaiser Industries, supra; Busch & Co. supra, 203 NLRB at1042.It has further been held, again as the General Counselmaintains, that a union may not be excused for failing tonotify the employees properly by the fact that the employermay have undertaken to advise the employee or that theemployee may have otherwise acquired the necessary infor-mation. Busch & Co., supra, 203 NLRB 1041; InternationalAssociation of Bridge, Structural and Reinforced Iron Work-ers Union, Local 378, A FL. (IO (Judson Steel Corporation).192 NLRB 1069 (1971). See Gloria's Manor Home forAdults. supra. 225 NLRB at 1143. The Union's duty is toadvise the delinquent employees personally and that duty isnot met by posting notices, at least when the employeeshave not actually seen the notices. International Brother-hood of Boilermakers. Iron Shipbuilders, Blacksmiths, Forg-ers & Helpers. Local Lodge No. 732 (Triple A Machine Shop,Inc., d/b/a Triple A South), 239 NLRB 504, 505 (1978).22The Board decisions cited by the General Counsel areuniform and unambiguous. However, they appear inappli-cable to the present case. In each of the cases cited, theemployee's failure to meet his financial obligations to theunion, leading to his discharge, was caused by or related tothe union's failure to provide adequate notice. In all thecases, the employees attempted to pay union dues and/orfees in order to retain their jobs: in none did employeesadvertently choose to be discharged rather than join theunion.In the present case, there was no causal relationship be-tween the Union's failure to give adequate notice and theemployees' failure to meet their financial obligations underthe contract. Indeed, at the last moment two of the sevenemployees involved chose to meet their obligations andwere not terminated. The remaining five were given thesame opportunity, but consciously and advertently chosedischarge in preference to working under the ATU contractwith the Employer.In deciding each case, its particular facts are of vital im-portance. See, e.g.. Conductron Corp.., supra, 183 NLRB at426:Under the principle of the Hotel Employees case [supra,136 NLRB 888, and 320 F.2d 254], the extremity of thepenalty against the employees for nonpayment of duesrequires that it should not be sanctioned unless as apractical matter the Union has taken the necessarysteps to make certain that a reasonable employee willnot fail to meet his membership obligation through ig-norance or inadvertence but will do so only as a matterof conscious choice.The record in the present case unequivocally establishesthat the five discharged full-time drivers' failure to pay theUnion's initiation fee and dues was not the result of "igno-rance or advertence," but rather was clearly "a matter ofconscious choice."A similar thought is suggested in Building Construction,Highway Pavers, Sewer and Tunnel Workers Union No. 113of the International Hod Carriers, etc. (James LuterbachConstruction Co., Inc.), 167 NLRB 39, 42 (1967). In thatcase, a union representative, without mentioning the exis-tence of a union-security clause, asked an employee to jointhe union. In an ensuing exchange, the union representativebecame irate at what he considered was the employee's"smart-guy" attitude. The union representative then hadthe employee discharged. In holding that the union violated22 Where it is stated:Under these circumstances, and in view of [the discharged employees7credited denials that they had seen the posted notice, we find Respondent[Union] breached its fiduciary duty not only by its treatment orf [theemployees], as found by the Administrative Law Judge, but also by theinadequacy of its initial notice procedure. [Emphasis supplied.]488 COLUAM1BIA TRANSIT CORP.the.Act. the Trial Examiner, affirmed by the Board, pointedout that the evidence warranted the inference that the em-ployee would have joined the union if the union represent-ative had explained the situation. In the present case, it isclear that the five discharged full-time drivers refused tojoin the Union because. under the union contract, theywould lose benefits worth $2,000 per year. No notice orexplanation by any union representative of their obligationsunder the union-security provision could have changed thatdecision.Another consideration point up the practical and funda-mental difference between the instant case and those uponwhich the General Counsel relies. In the cited cases, theunions' derelictions could be remedied by their being re-quired to admit the employees to union membership andrequesting their reinstatement in their jobs. In the presentcase, however, such remedy would be totally inapplicableand ineffective. The discharged employees did not want tobe admitted to the Union and reinstated by the Employerso long as they would not receive their former benefits.The General Counsel contends that in the present casethe employees should be ordered reinstated with their for-mer benefits. However, there is no apparent legal basis forordering continuation of such benefits. Apart from the factthat the Association's collective-bargaining agreement hadexpired,2it is clear that the full-time drivers are includedwithin the appropriate unit heretofore defined in Boardproceedings and that, therefore, they are subject to theterms of the ATU contract. Particularly in view of theBoard's dismissal of the Association's previous petition forseverance, there is no basis in the present proceeding forordering Respondents to provide the full-time drivers morefavorable terms than are granted to all other drivers.Although Calhoun quoted the state mediator as havinginformally suggested that an "arbitrator" might in effectignore the terms of the collective-bargaining agreement,there is no apparent legal basis for such conclusion."On the foregoing considerations, it is concluded that, onthe particular facts here presented. the Union's alleged fail-ure fully to inform the full-time drivers of their detailedobligations under the union-security clause of the contractdid not cause any loss of statutorily guaranteed rights.'The General Counsel further contends that the Unionviolated the Act by requiring that the employees meet theirfinancial obligations to the Union by executing checkoffauthorizations. There is, of course, no legal basis for theUnion's requiring that employees execute checkoff authori-zations, the method of paying union fees and dues being leftto employees' free choice. International Union of Electrical.Radio and Machine Workers, local 601 (Westinghouse Elec-tric Corporation), 180 NLRB 1062, 1066 (1970): Comnuni-cations Workers of America, Local 6306 (Southwestern BellTelephone Company), 198 NLRB 1098 (1972): International2 At the hearing. counsel for the General Counsel expressly disavowedclaiming "contract-bar" effect for the Association's contract.24 The arbitration provision of the agreement calls for submission "by ei-ther the Union or the Company " It is doubtful whether the full-time driversindividually, or through their Association, could invoke arbitration21 It is thus unnecessary to decide whether the Union met its obligations bymaking the contract readily available and hb distributing to all emploeesthe "Union Updates." which clearly set forth the requirements n the em-ployees.Utlion of District 50, and Lacal lUnion No. 14029 Interna-tional Union of District 50, United Mine Workers of A merica(Rtuheroid Co.), 173 NLRB 87 (1968): Gloria's Manor Homefor Adults, supra, 225 NLRB at 1143: Kona Surf Hotel (In-ter-I.sland Resorts. Ltd). 201 NLRB 139. 142 (1973): BrownTransport. spra.But the evidence in the present case does not warrant afinding that the Union did, as a matter of fact, attempt torequire that the employees all execute checkoff cards. To besure, the Union "encouraged" that manner of payment: its"Union Updates" referred to the checkoff as the "easiest"way of payment. But the "Updates" did not suggest thatcheckoff was the only way of paying dues and fees. Asnoted above, full-time driver Leibold has chosen to pay hisdues directly in cash. Undisputed evidence establishes thatsome other part-time drivers similarly pay their dues di-rectly to the Union, rather than by checkoff. Gebhardt didtestify that on September 22 Rutz said that "either [Geb-hardt] sign the dues checkoff card or that was it." In testify-ing, Gebhardt also said: "How was I to square up when Ididn't even know what to pay?" However, Gebhardt madeit clear that the checkoff and the amount of dues were notthe issues. His testimony was: "The conversation that ex-isted between the two of us was the big concern with us thattime which was the benefits.... It wasn't a question of didI want to join. [Rutz] didn't offer me to join. I told him Iwould not join if I would not get any better benefits than heoutlined to me. .... I explained to him that because of theloss of the benefits I would not join the union, and he wouldhave to do whatever he had to do." Gebhardt also testifiedthat he knew he "did not have to sign [the checkoff] cardregardless of [his] intentions" concerning joining the Union.Like other employee witnesses, Gebhardt conceded that theamount of the initiation fee, like the dues, "was commonknowledge." It is perhaps also significant that the Associ-ation, found to have been a labor organization, was repre-sented and advised by acknowledged competent laborcounsel. I find that the General Counsel has failed to estab-lish that the Union made it mandatory for the full-timedrivers to sign dues checkoff authorization cards. The fivedischarges were causally unrelated to the signing or non-signing of such cards.2. The EmployerAny violation by the Employer would of necessity de-pend on violation by the Union. The Employer would beunder any responsibility to the employees only if it hadreasonable cause to believe that the Union had in effectimproperly prevented the employees' meeting their finan-cial obligations to the Union. Cf. Allied Maintenance Corn-panv, 196 NLRB 566. 571 (1972): Zoe Chemical Co., Inc.,160 NLRB 1001, 1031 (1966), enforcement denied 46 F.2d574 (2d Cir. 1969).The General Counsel apparently contends that Geb-hardt's testimony establishes that Respondent Employerhad reasonable grounds to believe that the Union hadfailed to inform the full-time employees adequately as totheir position and obligations under the union-securityclause. Gebhardt did testify that on September 22. at histermination interview, he told Rutz that the Union had notprovided specific information. However. it is clear that489 I)E('ISIONS OF NA'I IONA. I.AB()R RELA IO()NS BOARI)Gebhardt fully understood the situation and Rutz wasaware of Gebhardt's knowledge. The stalemate was causedby the full-time drivers' loss of benefits under the collective-bargaining agreement. It would have been unrealistic andan act of futility at that point to require that C('alhoun ap-pear to explain to Gebhardt what ebhardt obviously al-ready knew. Nothing Calhoun might say would alter (ieh-hardt's determination not to pay the union fee and dues solong as he would be ineligible for his former benefits. Thesame considerations apply equally to the four other full-time drivers who were discharged.The employees, particularly Gebhardt, claimed to haveacted in reliance on assurances by Company PresidentMort that some protection for the full-time drivers wouldbe worked out. Since Mort did not testify, the employeetestimony concerning his reassurances is taken as true.However, Mort's conduct would not create any effective"estoppel," and the General Counsel apparently does notclaim any estoppel. Since the full-time drivers were fullyaware of the collective-bargaining agreement, they couldnot reasonably construe Mort's statements as more than apromise to attempt to negotiate with the Union for somerelief for the full-time drivers.It should be noted that the Board had previously held, ineffect, that the Association was guilty of "laches" is notattempting to protect their own interest until it filed its pe-tition for severance on November 11, 1977 (Case 18- RC11627). Nothing had subsequently happened to amelioratethe Association's "laches."Nor can it be said that the Employer violated any em-ployee rights when it apparently failed to reveal that Cal-houn had indicated that, pursuant to the state mediator'sinformal opinion, the Union's position might not be ada-mantly opposed to some relaxation. Any duty in that con-nection was part of' the Union's obligation of fair represen-tation.The foregoing considerations are equally dispositive ofthe General Counsel's final contention that Columbia un-lawfully threatened the full-time drivers with discharge onSeptember 22. when Rutz called each of them into the officeand gave them the checkoff authorization cards attached tothe Union's 14-day termination requests.D. Final CommentThe General Counsel's brief' actually provides the trueclue to the present case. Frequent reference is made to "theRespondent Union's hostility toward the full-time drivers."That hostility was undisguised from the very beginning ofthe Union's appearance on the scene. Possibly, as the Gen-eral Counsel's brief suggests, Respondent Employer mighthave bargained harder to protect the full-time drivers. But,particularly in view of the extensive prior litigation, Colum-bia cannot be faulted for its refusal to deal with two labororganizations, the ATU and the Association, covering driv-ers who were embraced in one bargaining unit. This is par-ticularly true when the full-time drivers numbered onlyaround 10, while there were some 600 part-time employeeswho had selected the Union.It is possible that the Respondent Union was guilty ofunfairly representing the full-time drivers. It may well bethat the full-time drivers were, and possibly still are, enti-tied to some relief.:Ilhe fct is, however. that the presentcomplaint does not allege "unfair representation." Nor wasthe case tried on any such theory. And in his brief the Gen-eral Counsel advances no such legal basis for an orderagainst either the Union or the Company. In no sense can itbe said that anN issue of "unfair representation" was liti-gated at the hearing.Accordingly, on the basis of the foregoing analysis of therecord and arguments of counsel, I find and conclude thatthe General Counsel has failed to establish that either Re-spondent engaged in any unfair labor practices.CO)N(I Sl()NS ()I 1LAWN1. The Respondent. Columbia Transit Corporation, aDivision of ARA Services. Inc., is an employer within themeaning of Section 2(2), (6) and (7) of the Act.2. The Respondent. Amalgamated Transit Union. Local1580, is a labor organization within the meaning of Section2(5) of the Act.3. Full Time Drivers' Association is a labor organizationwithin the meaning of Section 2(5) of the Act.4. The General Counsel has failed to establish thatAmalgamated Transit Union, Local 1580. infringed on anystatutorily protected rights of full-time employees of Co-lumbia Transit Corporation by failing to inform such em-ployees in detail concerning their obligations under theunion-security provision of the collective-bargaining agree-ment between Columbia Transit Corporation and Amalga-mated Transit Union, Local 1580.5. Columbia Transit Corporation did not commit anyunfair labor practices by discharging five full-time driversupon the Union's request pursuant to the union-securityclause of the relevant collective-bargaining agreement.6. It has not been established that either RespondentUnion or Respondent Employer committed unfair laborpractices by threatening and effectuating the discharge offive full-time drivers on September 22, 1978. pursuant to theunion-security provisions of the applicable collective-bar-gaining agreement.7. It has not been established that either RespondentUnion or Respondent Employer threatened or effectuatedthe discharge of any employees for their failure to executeauthorization cards for the checkoff of union fees and dues.Upon the basis of the foregoing findings of fact. conclu-sions of law and the entire record, and in accordance withSection 10(c) of the Act, I hereby' issue the following recom-mended:ORDER'7The consolidated complaint against Columbia TransitCorporation, a I)vision of' ARA Services. Inc., and Amal-gamated Transit Union, Local 1580, is hereby dismissed inits entirety.2 P)ossibl) an action under Sec. 301 of the Act would be in order. Or,colncelabl, a grievance might provide an appropriate forum. Obviousl), nofinding or ruling in this connection is here made r even suggested.2' In the event no exceptions are filed as provided b Sec. 102.46 o theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided In Sec. 102.48of he Rules and Regulations, be adopted b) the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaised fo1 ll purposes490